Citation Nr: 0313870	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  96-35 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for pleural cavity 
injury with pleurisy fibrosis, secondary to gunshot wound 
(GSW) of the right chest, with mild chronic obstructive 
pulmonary disease, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of GSW 
to the right shoulder, Muscle Group III, currently evaluated 
as 30 percent disabling.  

3.  Entitlement to an increased rating for loss of visual 
acuity, secondary to residuals of injury to left eye with 
scar of cornea, currently evaluated as 10 percent disabling.  

4.  Entitlement to special monthly compensation based on 
housebound status.


REPRESENTATION

Appellant represented by:	Carol Avard, Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which initially denied entitlement to a 
total disability rating based upon individual unemployability 
(TDIU) and to the increased ratings for service-connected 
disabilities listed in the ISSUES section of this decision.  

In April 1998, the Board remanded the instant claim for 
further development.  

By rating decision of January 2000, a TDIU was granted 
effective May 18, 1993.  Additionally, the rating for 
residuals of a GSW to the right shoulder, Muscle Group III, 
was increased from 20 percent to 30 percent, effective 
May 18, 1993.  The grant of TDIU was a complete grant of that 
issue.  Therefore, it is no longer before the Board on 
appeal.  As for the issue of an increased rating for 
residuals of a GSW to the right shoulder, the United States 
Court of Veterans Claims (Court) has held that where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating and a subsequent RO 
decision assigns a higher rating which is less than the 
maximum available benefit, the decision granting the higher 
rating does not abrogate the pending appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).  Thus, the Board finds that the issue of 
entitlement to an increased rating for residuals of a GSW of 
the right shoulder remains properly before it.  

The veteran has also appealed the January 2001 rating 
decision in which the RO denied the claim for special monthly 
compensation based on housebound status.  In the Memorandum 
of Law submitted with the VA Form 9 in May 2001, the 
veteran's attorney appears to raise the claim of clear and 
unmistakable error (CUE) in a 1975 rating decision that 
denied TDIU.  This matter is referred to the RO for 
appropriate action.


REMAND

In February 2002, the Board undertook additional development 
on this case, pursuant to 38 C.F.R. § 19.9(a)(2).  The 
development conducted by the Board has been completed to the 
extent possible, and, pursuant to a recent decision by the 
Federal Circuit Court of Appeals, the case must be remanded 
to the RO for review of the evidence in the first instance.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  If any development is 
incomplete, undertake appropriate 
corrective action.  

2.  Thereafter, the RO should readjudicate 
the claims on appeal, with consideration 
of the evidence received by the Board.  If 
the claims remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The claims folder should be returned to the Board for further 
appellate review.  No action is required of the veteran until 
he receives further notice.  The purpose of this remand is to 
develop the record and accord the veteran due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




